Citation Nr: 1046692	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  08-20 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right arm disorder.

2.  Entitlement to service connection for allergies.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his spouse



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from March 1972 to March 1974, and 
from August 1974 to June 1983.  He also had subsequent service in 
the U.S. Army Reserves, retiring in 2001.  In a June 2008 
correspondence, the Department of the Army, U.S. Army Human 
Resources Command, provided an accounting of the Veteran's 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The Veteran testified at a Board personal hearing held 
in July 2010 in Roanoke, Virginia.  Thereafter, he submitted 
additional evidence along with a waiver of any right to initial 
RO review of that evidence.  38 C.F.R. § 20.1304(c) (2010).

In statements and during testimony, the Veteran raised the issue 
of service connection, to include on a secondary basis, for a 
lung disorder.  Given the disposition of the allergy claim below, 
the Board hereby refers the issue of service connection for lung 
disorder to the RO for appropriate action.


FINDINGS OF FACT

1.  At the July 27, 2010 Board personal hearing, prior to the 
promulgation of a decision in the appeal, the Veteran informed 
the Board that a withdrawal of his appeal seeking service 
connection for right arm disorder is requested. 

2.  The Veteran's allergy disorder originated in or as a result 
of service.

3.  The Veteran did not sustain a cardiovascular injury or 
disease in service; did not have chronic symptoms of hypertension 
in service; did not have continuous symptoms of hypertension 
after service, including that hypertension did not manifest to a 
compensable degree within one year of service separation; and 
hypertension is not otherwise related to service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service 
connection for right arm disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2010).

2.  Resolving reasonable doubt in the Veteran's favor, the 
Veteran's allergy disorder was incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.303 (2010).  

3.  Hypertension was not incurred in or aggravated by active 
service or any period of active duty for training or inactive 
duty training, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Right Arm Disorder

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all 
issues involved in the appeal at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be 
made by the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  

In the present case, at the July 27, 2010 Board personal hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran informed the Board that a withdrawal of his appeal 
seeking service connection for right arm disorder is requested.  
The Veteran has withdrawn his appeal as to the matter of service 
connection for right arm disability; hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to that matter.  Accordingly, the Board does not 
have jurisdiction to review the appeal of the claim of service 
connection for right arm disorder, and it is dismissed.

Service Connection Laws and Regulations

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to prevail on the issue of service connection, 
generally, there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic disease 
in service and (2) present manifestations of the same disease.  
See Savage v. Gober, 10 Vet .App. 488 (1997).  

Alternatively, the claimant may establish service connection by 
continuity of symptomatology.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) there is post service evidence 
of the same symptomatology; and (3) there is medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post service symptomatology.  Savage, 
10 Vet. App. at 495. 

Disorders first diagnosed after discharge from service may still 
be service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain chronic diseases, such as hypertension, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 C.F.R.  §§ 3.307, 3.309.  

Active military, naval, and air service includes active duty, any 
period of active duty for training during which the individual 
concerned was disabled or died from a disease or injury incurred 
or aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled or 
died from an injury incurred or aggravated in line of duty (or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training).  
38 C.F.R. § 3.6(a).  Active duty means full-time duty in the 
Armed Forces, other than active duty for training.  38 C.F.R. § 
3.6(b)(1). 

Factual Background for Service Connection Claims

The Veteran contends that he developed hypertension "in the 
Army" from eating "sea rations" that were high in sodium.  He 
maintains that he was diagnosed with hypertension in 1977.  With 
respect to allergies, he contends that he developed the pertinent 
symptoms after exposure to dust while driving in uncovered trucks 
in Germany, Korea and the State of Georgia, and from sleeping in 
the woods in service and while camping in the Reserves.
 
The Veteran's service treatment records are not available.  The 
service personnel records show he served overseas in Germany and 
Korea.  His military occupational specialties during service 
included missile crewman, plumber pipefitter, "CDR" driver 
(while in Germany), demolitions specialist, combat construction 
specialist, and squad leader.

The post-service records show that in 1991 the Veteran was noted 
on one occasion to have a blood pressure reading of 170/110.  The 
records are silent for any actual mention of hypertension, 
including the use of medication therefor, until 1996.  With 
respect to allergies, the records are silent for any mention of 
pertinent complaints until March 1995, when the Veteran was noted 
to have an allergy or cold.  In 1999, the Veteran was treated for 
recent symptoms of sore throat and nasal congestion attributed to 
an upper respiratory infection or asthma.  In November 2000 he 
complained of head congestion; he noted that he had recently 
restarted smoking.  In February 2006 he reported the recent onset 
of congestion; his symptoms were described as acute.

In a December 2006 statement, the Veteran's spouse indicated 
that, during service, the Veteran had spent a lot of time in the 
field, which caused him to have allergy and sinus problems.  In a 
statement received in September 2010, she explained that she 
started dating him 1992 when he was in the Reserves, and that he 
was receiving allergy shots at the time.  She noted that he 
continued to have breathing and allergy problems.

In a statement received in September 2010, a former fellow 
servicemember related that he was in the same unit as the Veteran 
from 1995 to 1997, and that there were times in the field when 
the Veteran had to go to sick call because his allergies were out 
of control.

In an August 2010 statement, Dr. K. Cooper noted that the Veteran 
was an ex-smoker with chronic obstructive pulmonary disease 
(COPD).  He explained that the Veteran alleged that dust exposure 
in service led to the COPD.  Dr. Cooper indicated that the 
Veteran was in service from 1972 to 2001, and that the Veteran 
did not recall any problems with breathing or allergies prior to 
service.  The Veteran denied any diagnosis of asthma, and 
reported that he began smoking at age 25.  The Veteran further 
explained to Dr. Cooper that from 1972 to 1974 he was stationed 
in Germany, where he would become incapacitated from dust he 
inhaled while riding in an uncovered truck for many days along 
unpaved roads.  The Veteran reported that, while stationed in 
Korea, he experienced similar exposure to dust with the onset of 
the same symptoms.  He also indicated that while stationed in the 
United States, including while in the Reserves, he would sleep in 
the field and travel on dirt roads, which again resulted in 
exposure to dust and allergy problems.  The Veteran reported that 
his symptoms during service included nasal congestion, runny 
nose, sneezing, difficulty breathing, coughing, wheezing.  Dr. 
Cooper opined that the Veteran's history was clear that the 
symptoms began in service and were connected to the dusty 
conditions in training.

At the July 2010 Board personal hearing, the Veteran testified 
that he first experienced allergies while in service in 1972.  He 
explained he was in Germany at the time, and was exposed to large 
amounts of dust with respiratory symptoms that required medical 
treatment; he explained that he was exposed to dust and 
experienced the same symptoms during his Reserves service.  His 
spouse testified that she met him in 1986, and was aware of his 
allergies even then.  As for hypertension, the Veteran testified 
that he was first diagnosed with the disease in 1977, and had an 
average blood pressure reading in service of around 160/101 or 
160/102.  The Veteran testified that he was placed on medication 
in service, but that the hypertension was not controlled, as 
after service his private physician increased the dosage.  He 
testified that his hypertension was severe enough in service to 
require bed rest on at least four occasions.  He explained that 
he had used hypertension medications since active service.  His 
spouse testified that she knew of the hypertension since meeting 
him in 1986.

Service Connection for Allergies

As already noted, the Veteran's service treatment records, other 
than the report of his March 1972 entrance examination, are 
missing despite VA's efforts to obtain them from the appropriate 
agencies and from the Veteran.  In such cases, there is a 
heightened duty to explain the reasons and bases in such cases.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005); Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  

Although the record is devoid of any evidence of allergies until 
the 1990s, the Board finds credible the Veteran's account of 
respiratory symptoms in service in direct response to a 
precipitant event, namely exposure to excessive amounts of dust 
and dirt.  He is certainly competent to report the onset and 
continuation of allergy-type respiratory symptoms, and the 
absence of post-service evidence of allergies until the 1990s is 
explainable by the typical nonemergent nature of the disorder.  

Moreover, the only medical opinion on file addressing the 
etiology of the allergies is favorable to the claim.  Dr. 
Cooper's opinion is based on the history provided by the Veteran, 
which, as already indicated, the Board finds to be credible.

Given the Veteran's credible account of the onset of allergies in 
service and continuing since that time, and in light of Dr. 
Cooper's opinion linking the current allergies to the period of 
active duty, the Board finds that the evidence is at least in 
equipoise on the question of whether the Veteran's current 
allergies are related to service.  For these reasons, and 
resolving reasonable doubt in the Veteran's favor, the Board 
finds that service connection for allergies is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Service Connection for Hypertension

The service treatment records, other than the March 1972 entrance 
examination report, are missing.  The Veteran contends that they 
would have shown he was diagnosed with hypertension in 1977, 
prescribed medication which incompletely controlled the disorder, 
and that he was treated on four occasions for debilitating 
illness relating to the hypertension.

The Board initially points out that a veteran is typically 
competent to report a particular diagnosis given him by a medical 
professional.  See Jandreau, supra.  In this case, however, the 
Board finds that, even if the Veteran is competent to so report a 
diagnosis of hypertension, his account lacks credibility.  The 
service treatment records for 1977 and thereafter are missing, 
but the Board finds it highly unlikely that the Veteran was 
diagnosed with a disease such as hypertension, which was 
uncontrolled and subject to periods of incapacitation, and yet 
allowed to remain on active duty service for five more years.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the 
U.S. Court of Appeals for the Federal Circuit held that the Board 
may weigh the absence of contemporaneous medical evidence against 
the lay evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  In this 
case, however, it is not only the mere absence of contemporaneous 
evidence, it is the affirmative fact that the Veteran remained on 
active duty for 5 more years after purportedly being diagnosed 
with uncontrolled hypertension, that suggests his account of a 
diagnosis of hypertension in service lacks credibility.  The 
Board accordingly finds the Veteran's account of diagnosis and 
treatment for hypertension in service to lack credibility.  

The Board also finds the Veteran's account of hypertension since 
service to lack credibility.  The Veteran contends that, since 
immediately after service, he was been treated for his 
hypertension.  Notably, and despite the opportunity to do so, he 
has not identified or submitted medical records for the period 
prior to 1991, even though the prescribing of medication as 
claimed implies that such records should exist.  Moreover, those 
records which are on file are silent for any history of, or 
reference to, hypertension or medication for hypertension until 
the mid-1990s.  The Veteran was advised of the information and 
evidence necessary to substantiate his claim, and was provided 
the opportunity to submit medical records in support of his 
claim, or to authorize VA to obtain such records.   The fact that 
he has not submitted or authorized VA to obtain medical records 
prior to 1991 showing hypertension undermines the credibility of 
his account of having been treated for hypertension continuously 
since service.  Unlike allergies, the Board notes that 
uncontrolled diagnosed hypertension is a disorder expected to 
result in the generating of contemporaneous medical records.

Nor is there any competent or credible evidence linking the 
current hypertension to service.  The post-service treatment 
records do not suggest that the hypertension originated in 
service.  Nor does any other medical evidence on file.  The 
Veteran does not contend, and the evidence does not suggest, that 
any hypertension originated or was aggravated during any period 
of active duty for training or inactive duty training.

The Board has considered the opinion of the Veteran himself.  A 
veteran in some cases is competent to diagnose a disorder, and in 
other cases to also relate that disorder to service.  See 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  This case involves 
whether the Veteran had hypertension in service, or whether his 
current hypertension is related to that service.  The Board finds 
that, while some symptoms of hypertension may be observable to a 
lay person, hypertension is not a disease so observable as to be 
susceptible to lay diagnosis.  Hypertension involves arterial 
pressure.  A diagnosis of hypertension is based on specific 
clinical measuring of systolic and diastolic blood pressures, is 
based on multiple measures, and is defined by medical treatise 
and VA regulation.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
Note (1) (2010) (for VA purposes, hypertension means that the 
diastolic blood pressure is predominantly 90 mm or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm or greater with a diastolic of 
less than 90 mm; hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at least 
three different days).  

In sum, the competent and credible evidence shows that the 
Veteran did not have hypertension in service, including chronic 
symptoms of hypertension in service, did not have continuous 
symptoms of hypertension after service, including that 
hypertension did not manifest to a compensable degree within one 
year of service separation, and did not develop hypertension 
until years after service.  Moreover, there is no competent 
evidence on file indicating that the current hypertension is 
related to service.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim for service 
connection for hypertension, and the claim must be denied.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
notice should also address the rating criteria or effective date 
provisions that are pertinent to the appellant's claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record shows that substantially compliant notice was sent in 
November 2006, prior to the September 2007 rating decision from 
which this claim originates.  The notice included the information 
and evidence necessary to substantiate the initial ratings and 
effective dates to be assigned in the event the claims were 
successful.  VA has complied with its notification obligations. 

With respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, were obtained by 
the RO or provided by the Veteran himself.  The Veteran's service 
treatment records, other than the report of a March 1972 entrance 
examination, are missing.  The National Personnel Records Center 
(NPRC), in November 2006, indicated that no service treatment 
records for the Veteran were available.  In July 2007, the RO 
informed the Veteran that his service treatment records were 
missing, and requested that he provide any such records in his 
possession; the notice also advised him of alternative evidence 
he could submit, including  lay ("buddy") statements from 
fellow service members.  See Washington v. Nicholson, 19 Vet. 
App. 362, 370-71 (2005).  The Veteran responded by, in essence, 
indicating that he had no service treatment records.  

In August 2007, the NPRC undertook another search for the 
Veteran's records, and forwarded a copy of his March 1972 
entrance examination.  In June 2008, VA again advised the Veteran 
to submit any service treatment records in his possession, and 
additionally requested that he provide the address of his last 
Reserves unit; he did not respond.  The RO thereafter contacted 
the U.S. Army Human Resources Command, which was only able to 
locate and provide the copy of the Veteran's March 1972 entrance 
examination report previously forwarded by the NPRC.

Given the above efforts by VA, namely contacting the NPRC twice, 
and contacting the U.S. Army Human Resources Command, and as the 
Veteran has not cooperated in providing adequate contact 
information for his last Reserves unit, the Board finds that 
further efforts to obtain service treatment records for the 
Veteran would be futile.

As noted in the above decision, the Veteran was offered the 
opportunity to identify and have VA attempt to obtain medical 
records in support of his hypertension claim.  The only records 
on file date from 1991.  The Veteran has not identified any 
outstanding medical records for the period prior to 1991, and has 
not otherwise identified any outstanding evidence to obtain.  
38 U.S.C.A. § 5103A.  

The Veteran has not been afforded a VA examination in connection 
with either claim.  As to the allergy claim, there clearly is no 
point in remanding the claim for an opinion addressing the 
etiology of the disorder.  As to the hypertension claim, in this 
case the Board finds that such an examination or medical opinion 
is not necessary.  The service treatment records, other than the 
March 1972 entrance examination report, are not available.  The 
Veteran contends that he was treated for hypertension in service.  
As explained in detail above, however, his account of a disease 
in service lacks credibility.  He asserts not just that he was 
diagnosed with hypertension in service, but that it was 
uncontrolled despite medication, and that he was incapacitated on 
at least four different occasions because of the hypertension.  
The service treatment records may be missing, but the record does 
include his dates of service.  For his account to be true, the 
Board would have to accept that the service department allowed 
him to remain on active duty for an additional five years after 
the diagnosis of a disease which required medication, tended to 
incapacitate him notwithstanding the medication, and which was 
not controlled.   

The Board would also expect to see evidence of regular treatment 
after service, as the Veteran maintains that he was prescribed 
medication for hypertension continuously since service.  The 
Board does not find it plausible that the Veteran would be 
retained on active duty for several years after the discovery of 
a chronic and apparently debilitating disease.  The Board 
moreover notes that the Veteran has not identified, submitted or 
authorized VA to obtain any medical records for the period from 
1982 (when he left service) through 1991 (the earliest date of 
the records on file).  Given the implausibility of his account of 
hypertension in service, and the absence of any evidence of 
hypertension until 1991, even where the Veteran specifically 
indicated that he was prescribed medication, the Board finds the 
Veteran's account of a diagnosis of and treatment for 
hypertension in service to lack credibility.  Absent the showing 
of an event, injury, or disease in service, VA is not required to 
schedule the Veteran for a VA examination or obtain a medical 
opinion addressing the etiology of the hypertension.  See 
38 U.S.C.A. § 5103A; Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 
2010); Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In sum, the facts relevant to this appeal have been properly 
developed, and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159.  For these reasons, the Board finds that 


the duties to notify and assist the Veteran have been met, and 
that the Veteran has not been prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993). 


ORDER

The appeal as to service connection for right arm disorder is 
dismissed.

Service connection for allergies is granted.

Service connection for hypertension is denied.


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


